Appeal by the defendant from two judgments of the Supreme Court, Kings County (Pincus, J.), both rendered October 4, 1985, convicting him of murder in the second degree and criminal possession of a weapon in the second degree under indictment No. 4138/84, upon a jury verdict, and criminal possession of a weapon in the third degree under indictment No. 4759/84, upon his plea of guilty, and imposing sentences.
*127Ordered that the judgments are affirmed.
The People sustained their burden of proving the defendant’s guilt under indictment No, 4138/84 beyond a reasonable doubt, and the verdict was not against the weight of the evidence (CPL 470.15 [5]). While there were certain inconsistencies in the People’s witnesses’ testimony, our review of the record shows that the inconsistencies were minor and did not render the testimony incredible as a matter of law. We therefore decline to disturb the jury’s determination of credibility in favor of the prosecution.
In addition, the court correctly refused to charge the jury on the lesser included offense of manslaughter in the second degree since no reasonable view of the evidence would tend to establish that the defendant’s shooting of the victim was reckless (see, People v Green, 56 NY2d 427, rearg denied 57 NY2d 775).
Finally, the defendant’s sentences were appropriate in light of his criminal history and the circumstances involved. Mengano, J. P., Bracken, Kunzeman and Harwood, JJ., concur.